UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT

              _______________________

                  Summary Calendar
                    No. 01-51176
              _______________________

               DONALD J. PATTERSON,
                                        Plaintiff-Appellant,

                      versus

             PHILLIP FRAZIER, ET AL.,

                                        Defendants

PHILLIP FRAZIER; GARY M. POENISCH, Attorney at Law,

                                        Defendants-Appellees.
              _______________________

                 Consolidated with
                    No. 02-50160
              _______________________

               DONALD J. PATTERSON,

                                        Plaintiff,

                      versus

             PHILLIP FRAZIER, ET AL.,

                                        Defendants.
              _______________________

               DONALD J. PATTERSON,

                                        Plaintiff-Appellant,

                      versus

                         1
  HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS; ET AL.,

                                               Defendants,

LE ANN PIATT; DEBRA FLACH; SUSAN POLASEK; MARY JANE MENDEZ; RUBEN
            RODRIGUEZ; JESSICA LEON; VICTORIA PUFFER,

                                               Defendants-Appellees.
                     _______________________

                        Consolidated with
                           No. 02-50161
                     _______________________

                      DONALD J. PATTERSON,
                                               Plaintiff-Appellant,

                             versus

                    PHILLIP FRAZIER; ET AL.,

                                               Defendants,

   JIMMY G. CRAWFORD, Fire Inspector; RICHARD V. MAZUCA, Fire
 Inspector; LUPE GUERRERO, #659 Code Compliance Officer; MARTIN
 RODRIGUEZ, Director of Code Compliance; RICHARD OLIVARES, Badge
#1295, San Antonio Police Officer; HECTOR LOPEZ; MAGGIE GONZALEZ;
 ANDY GOMEZ; ROGER RODRIGUEZ; PATRICK POLOSKEY; HENRY ROSS, III;
 AUGUSTINE J. SANCHEZ; CORKEY CONTREL; HOWARD PEAK, City of San
                          Antonio Mayor,

                                               Defendants-Appellees.
                     _______________________

                        Consolidated with
                           No. 02-50238
                     _______________________

                      DONALD J. PATTERSON,

                                               Plaintiff,

                             versus


                                2
                     PHILLIP FRAZIER, ET AL.,

                                                Defendants.
                      _______________________

                       DONALD J. PATTERSON,

                                                Plaintiff-Appellant,

                               versus

  HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS; ET AL.,

                                                Defendants,

HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS; DEBRA FLACH;
                 SUSAN POLASEK; RUBEN RODRIGUEZ,

                                                Defendants-Appellees.


_________________________________________________________________

          Appeals from the United States District Court
                for the Western District of Texas
                     SA-01-CV-3, SA-01-CV-153
_________________________________________________________________
                         December 23, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Donald J. Patterson, appearing pro se, appeals the

dismissal of certain claims he brought under the Fair Housing Act

and the grant of summary judgment in favor of certain defendants on

other claims.   Patterson also appeals the district court’s refusal



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 3
to appoint counsel to represent him.               Finding no reversible error,

we affirm.

       In his complaint, Patterson brought claims under 18 U.S.C. §

241,   18   U.S.C.     §   245,   42    U.S.C.    §     3604(f)(1),     42    U.S.C.   §

3604(f)(2), and 42 U.S.C. § 3617.                  In response to a motion to

dismiss filed by some of the appellees under Federal Rule of Civil

Procedure 12(b)(6), the district court dismissed Patterson’s claims

under sections 241, 245, and 3604(f)(1) against the following

appellees: Le Ann Piatt, Deborah Flach, Susan Polasek, Mary Jane

Mendez, Ruben Rodriguez, Jessica Leon, Victoria Puffer, and the

Housing     Authority      of   San    Antonio.         The   district      court   also

dismissed    Patterson’s        section    3604(f)(2)         claim   against      Piatt,

Polasek, Mendez, Leon, and Puffer.                 Further, the district court

dismissed Patterson’s section 3617 claims against Piatt, Flach,

Mendez, Ruben Rodriguez, Leon, and Puffer.                     The district court,

however, did not dismiss Patterson’s section 3617 claim against

Polasek,     section       3604(f)(2)     claims      against     Flach      and    Ruben

Rodriguez, and the claims against the Housing Authority based upon

the acts of Flach, Polasek, and Ruben Rodriguez.

       In response to another motion to dismiss, the district court

dismissed     all    of     Patterson’s        claims     against     the    following

appellees: Maggie Gonzales, Andy Gomez, Patrick Poloskey, Corkey

Cotrell, Augustine J. Sanchez, Henry Ross, III, Howard Peak, Jimmy

G. Crawford, Richard v. Mazuca, Lupe Guerrero, Martin Rodriguez,


                                           4
Richard Olivares, Hector Lopez, and the City of San Antonio.            The

district court dismissed the claims against these appellees based

on its holding that Patterson assigned his claims against these

appellees to Frazier and that Frazier had settled these claims.

Additionally, in response to a separate motion to dismiss, the

district court dismissed the claims against Polasek, Flach, Ruben

Rodriguez, and the Housing Authority of San Antonio, that had not

been previously dismissed because these claims had also been

assigned to Frazier and subsequently settled by Frazier. Also, the

district court granted summary judgment in favor of Phillip Frazier

and Gary Poensich (Frazier’s attorney) on all claims brought

against them by Patterson on the basis that Patterson’s claims

against them were barred under the doctrine of res judicata.



     Having reviewed the briefs and record, we do not find that the

district     court   erred    in    dismissing     Patterson’s      claims.

Furthermore, we do not find that the district court abused its

discretion    in   refusing   to   appoint   an   attorney   to   represent

Patterson.    Therefore, the judgment is AFFIRMED.




                                     5